 A.REGIONS
          KORTGAGE
  P..O. Bo:c 18001
  H a· , g MS3941M-8001




     June 13. 2013


                  68103 000209                BK019
     RICHARD Ill MAYER
     LAW OFFICE OF MAYER & NEWTON
     1111 NDRTHSHORE OR STE S--'!,7O
     KNOXVILLE. TN 37919




     Re    Regina M Driskill
              se No. :    1 t-3410
           No.:             o

      Dear Sir/Ma.Clam:
      This is to notify you of a oayment change relating to your client"s loan
      referenced above.
      The.new payment amount is$ 275.98,. effective with 08--01-13,. which is the
      escrow change date for tt,c last analysis. However,. i f that dlate has
      already passed, the new payment amount is efTective November 01. 2012.
      Please re-fer to your clie1,1t"s coupon bOok (or annual escrow statement)
      and/or aojOstable mo,rtgagP. loan payment change notice for information
      regarding tne reQuired principal and interest as well as the escrow
      detail used to calculate tne new payment amount.
     If required, a Notice of Mortgage Payment Change with Certificate of
     Service and reQUired attachments will be Tiled with the court within 21
     days of the effective date of the change.
      Please advise your client of the new payment amount to ensure proper
      payment_ If you have any ~uestions. please call our office at
      1-800-986-2462.
      Sincerely~
      Regions Mortgage
      Bankruptcy Department
      Regions Bank dba Regions Mortgage may be a debt collector under the fair
      debt Collection oractices Act and all connunication may be used for the
      purpose of collecting any debt that you may owe.
      r-:= t~is loan 'is inciuded 1n an active bankruptcy ca.se and was net
      reaffirmed by oraer of the Bankruptcy Court. or if you received a
      bankruptcy discharge associated with this loan. this letter is provided
      for inforw~tiona1 purposes only in accordance with the terms oT the
      mortgage loan agreement ar.d is not an attempt to collect~ recover~ or
      offset any discharged debt previously incurred by you_
      BK019/012/CPI




                                                                       J     PLAINTIFF'S
                                                                       li      EXHIBIT
                                                                       1,i
                                                                                11..

Case 3:18-cv-00102-JRG-DCP Document 37-11 Filed 09/18/19 Page 1 of 1 PageID #: 139
